DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (Claim 6) in the reply filed on 8/11/2022 is acknowledged.  Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "there" in line 15.  It is not clear what the limitation “there” refers to.  For examination purpose, it is interpreted as between the plate and the second end of the pin.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (DE19701252) of which an attached copy of its English translation is cited.
Hahn et al. teach a component assembly comprising: 
- an auxiliary joining part (Fig. 4, H4) comprising a pin (Fig. 4, a sleeve portion of the rivet (H4)) having first (Fig. 4, a lower end of the sleeve portion of the rivet (H4)) and second (Fig. 4, an upper end of the sleeve portion of the rivet (H4)) ends and a plate (Fig. 4, SKE & NB) provided on the pin, and the first end of the pin, 
- a first component (Fig. 4, BE); and 
- a second component (Fig. 4, BA),
the first component (Fig. 4, BE), the second component (Fig. 4, BA) and the plate (Fig. 4, SKE & NB) being in a stacked arrangement (See Fig. 4, step 3), such that the plate (Fig. 4, SKE & NB) contacts the first component (Fig. 4, BE), wherein the first end (Fig. 4, a lower end of the sleeve portion of the rivet (H4)) of the pin (Fig. 4, a sleeve portion of the rivet (H4)) which is pressed through the second component (Fig. 4, BA) is deformed thus providing a form-locked connection between one of the pin (Fig. 4, a sleeve portion of the rivet (H4)) and the second component (Fig. 4, BA) ([0032], lines 7-11) and the plate (Fig. 4, SKE & NB) is deformed thus providing a form-fitted connection there (Fig. 4, an indent by TD in NB would provide a form-fit between the upper end of the sleeve portion of (H4) and the plat (SKE & NB)).
Examiner would like to note that the limitations such as “with a position of intended fracture having been present between the plate and the first end of the pin” in lines 3-4 and “which was originally remote from the plat” in line 14 describe the structural features of the auxiliary joining part prior to forming a component assembly and therefore do not further limit the claim directed to a final condition of the component assembly.   Therefore, for the purpose of examination, the claim language directed to only a final condition of the component assembly has been considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hahn et al. (DE102010000500).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/2/2022